Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 3/9/2021.  Claims 1-7 are currently pending in the application.

Election/Restrictions

Applicant’s election without traverse of group I, drawn to claims 1-4, in the reply filed on 3/9/2021 is acknowledged.

Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kayanoki (US 2010/0068486 A1).

Regarding claim 1, Kayanoki discloses a coating liquid (title).  See example B-1 (see Table 3) wherein the antifogging solution comprises copolymer 1 (i.e. acrylic polyol having a hydroxyl number of 84, see Table 2), polyol (i.e. both read on the polyol in present claim 1), organic isocyanate (a blocked isocyanate), and polyoxyethylene oleamide (i.e. a non-ionic surfactant).  To the antifogging solution is added additive 1 to obtain a coating solution (paragraph 0157).  Additive 1 is a clear solution comprising water and acetylacetone aluminum as a curing catalyst (paragraph 0153) which reads on hydrophobic curing catalyst that is an organometallic compound containing aluminum in present claims.  See present specification wherein it states that aluminum acetylacetonate has a solubility of 0.1 g/100 ml or less (paragraph 0025).  In addition to the blocked isocyanate, there may also be used diisophorone diisocyanate, diphenylmethane diisocyanate, and toluene diisocyanate (paragraph 0075) which reads on the polyisocyanate in present claim 1.
Kayanoki fails to disclose a composition comprising non-ionic surfactant having a HLB value of 10 to 15.
However, Kayanoki in the general disclosure teach that surfactant has a HLB value of 10 or more (i.e. overlaps with the HLB value in present claim 1) and particularly preferred surfactant is a non-ionic surfactant such as polyoxyethylene alkyl ether-type surfactant (paragraph 0095).  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim
Regarding claim 2, given that the coating solution comprises a non-ionic surfactant having a HLB of 10 to 15 and the aluminum acetylacetonate curing catalyst, one skilled in art prior to the filing of present application would have a reasonable basis to expect the hydrophobic curing catalyst to be encapsulated in a micelle formed by the non-ionic surfactant, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 4, see example B-1 wherein the antifogging solution contains methoxy propanol.  See present specification wherein it states that 1-methoxy-2-propanol has the solubility and boiling point within the range defined (paragraph 0031 and 0032).


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al (US 2007/0238800 A1).
Prior to setting forth the rejection, it is noted that the recitation of "water-based coating composition" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Neal et al and hence the preamble fails to limit the claim. MPEP 2111.02
Regarding claim 1, Neal et al disclose storage stable composition (abstract).  See example 5 (Table 1), wherein the composition comprises polyol, water and emulsifier C (paragraph 0038).  Emulsifier C has a HLB value of 13.3 (i.e. reads on the HLB value in present claim 1.  It is noted that emulsifier C (i.e. Surfactol 365) is a non-ionic surfactant.  Other suitable catalysts which may be used in producing the polyurethane foams include catalysts such as dibutyltin laurate (paragraph 0030) which reads on the hydrophobic curing catalyst that is an organometallic compound containing 
Neal et al are silent with respect to the polyisocyanate.
However, Neal et al in the general disclosure teach that polyurethane foams and elastomers are formed by the reaction of polyisocyanate with an isocyanate reactive component (paragraph 0023) which reads on the polyisocyanate in present claim 1.  Therefore, in light of the teachings in general disclosure of Neal et al, it would be obvious to one skilled in art prior to the filing of present application to include polyisocyanate in the storage stable isocyanate reactive component containing polyol, nonionic surfactant and water for forming a polyurethane.
Regarding claim 2, given that isocyanate reactive component containing the polyol, nonionic surfactant and water is storage stable and to which can be added a polyisocyanate as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the hydrophobic curing catalyst to be encapsulated in a micelle formed by the non-ionic surfactant, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 3, see example 5, wherein the composition does not contain any solvent.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764